 Case 3:21-cv-01586-EMC Document 28 Filed 04/09/21 Page 1 of 2

RAJ V. ABHYANKER, California SBN 233284
Email: raj@legalforcelaw.com
WENSHENG MA, SBN 299961
Email: vincent@legalforcelaw.com

LEGALFORCE RAPC WORLDWIDE, P.C.
1580 W. El Camino Real, Suite 10
Mountain View, CA 94040
Telephone: (650) 965-8731
Facsimile: (650) 989-2131

Attorneys for Plaintiff
Raj Abhyanker


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION


                                                   Case No.: 3:21-cv-01586-EMC
RAJ ABHYANKER,
                                                   NOTICE OF VOLUNTARY DISMISSAL
               Plaintiff.                          OF ALL CLAIMS

       v.                                          [FRCP 41(a)(1)(A)(i)]

NEXTDOOR, INC.

               Defendant,




                                                   1
                              Notice Of Voluntary Dismissal Of All Claims
                                         3:21-cv-01586-EMC
 Case 3:21-cv-01586-EMC Document 28 Filed 04/09/21 Page 2 of 2

                          NOTICE OF VOLUNTARY DISMISSAL
      Plaintiff Raj Abhyanker voluntarily dismisses all claims in this action in view of this
Court’s order (ECF No. 560) in the related case, Nextdoor, Inc. v. Abhyanker, Case No.
3:12-cv-05667-EMC. This dismissal shall be only without prejudice with each party bearing
its own costs and fees.
      Abhyanker continues to believe that he has the right to bring this action, but takes this
voluntary action in good faith in case he is ultimately wrong on this to mitigate any further
harm to Nextdoor.
      Respectfully submitted.



Dated: April 7, 2021                              __/s/ Raj Abhyanker
                                                  Raj Abhyanker
                                                  Plaintiff
                                             ISTRIC
                                        TES D      TC
                                      TA


                                                                O
                                 S




                                                                 U
                                ED




                                                                  RT
                                                     TED
                            UNIT




                                              GRAN

                                                                 n       R NIA
                                                         d M. Che
                            NO




                                                  dw a r
                                          Judge E
                                                                         FO
                                RT




                                                                     LI



                                     ER
                                 H




                                                                A




                                          N                          C
                                              D IS T IC T    OF
                                                    R




                                                2
                           Notice Of Voluntary Dismissal Of All Claims
                                      3:21-cv-01586-EMC
